THREADGILL, Acting Chief Judge.
A.M., a juvenile, challenges his adjudication of delinquency and his commitment to the Department of Juvenile Justice. He contends the trial court erred in allowing him to enter an uncounseled plea, without conducting an adequate inquiry into his comprehension of the waiver of counsel or of the voluntariness of his guilty plea. The State correctly concedes error. See J.R.V. v. State, 715 So.2d 1135 (Fla. 5th DCA 1998); D.V.L. v. State, 693 So.2d 693 (Fla. 2d DCA *3841997). We therefore remand this cause for further proceedings and do not reach the other issues AM. has raised.
Reversed.
QUINCE and CASANUEVA, JJ., Concur.